DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  
 “the plurality of carbon nanotubes electrically conductive” in lines 12-13 should be written “the plurality of electrically conductive carbon nanotube”
Appropriate correction is required.
Claim 12 objected to because of the following informalities:  
“each fiber” in line 3 should be written “each fiber of the plurality of fibers”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 21, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde (US 20130046358) in view of Llinas (US 20040133118).
Regarding claim 1, Leyde discloses (Figures 6-7) an implant device (24) adapted to be implanted within a body of a person for interacting with brain tissue comprising: a plurality of electrodes adapted to receive electrical signals from electrophysiological neural signals of the brain tissue and to transmit electrical signals to provide electrophysiological stimulation of the brain tissue ([0063]-[0064]), the electrodes electrically coupled to at least one readout integrated circuit ([0072]); and at least one readout integrated circuit comprising a plurality of cells of circuitry (signal path), each cell electrically coupled to at least one electrode, each cell of circuitry comprising: circuitry adapted to receive the electrical neural signals from the plurality of electrodes and to process the electrical neural signals to form digital data representing the neural signals, and circuitry adapted to transmit electrical neural signals through the plurality of electrodes ([0046]: the sensing and stimulation may be performed by the same electrodes) so as to provide electrophysiological stimulation of the brain tissue ([0063]-[0064], [0069]-[0074], [0092]-[0094]).
Leyde fails to disclose that the electrodes are electrically conductive carbon nanotubes adapted to directly receive electrical signals. However, Llinas teaches an implant device adapted to be implanted within a body of a person for interacting with brain tissue comprising carbon nanotubes as electrodes ([0037]). It would have been obvious to one of ordinary skill in the art 
Regarding claim 3, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to a plurality of cells of circuitry (signal paths) adapted to receive and process the electrical neural signals ([0072]-[0074]), adapted to select at least one of the electrical neural signals from the plurality of fibers ([0084]); and an analog-to-digital converter (34), coupled to the multiplexer, adapted to form digital data representing the electrical neural signals ([0069]).
Regarding claim 7, Leyde further discloses (Figures 6-7) a digital-to analog converter, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit electrical neural signals, adapted to select at least one of the plurality of fibers to receive the analog electrical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals).
Regarding claim 21, Leyde discloses (Figures 6-7) a brain-machine interface device comprising an electrode array adapted to provide high-density neural connections ([0063]-[0064], [0069]-[0074], [0092]-[0094]). Leyde fails to disclose that the electrode array is a carbon nanotube fiber based electrode array adapted to provide direct high-density neural connections, wherein the 
Regarding claim 26, the Leyde/Llinas combination further teaches that there are greater than ten carbon nanotube based electrodes (Leyde discloses that there are greater than ten electrodes, [0043]; the electrodes of the modified device are carbon nanotube based).
Regarding claim 29, the Leyde/Llinas combination further discloses that the device comprises at least one electrode array having at least ten electrodes (Leyde; [0043]) with carbon nanotube based electrodes attached to a first side of the device and metal contacts (contacts required for signal transmission) formed on a second side of the device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 3, and further in view of Sridhar et al., (US 20160120432; hereinafter Sridhar).
Regarding claim 4, the Leyde/Llinas combination teaches the device of claim 3, but fails to teach that the analog-to-digital converter has a resolution of up to 24 bits per sample. However, Sridhar teaches a neural implant system using an analog-to-digital converter having a resolution .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 3, and further in view of Jackson et al., (US 20170164852; hereinafter Jackson).
Regarding claim 5, the Leyde/Llinas combination teaches the device of claim 3, but fails to teach that the analog-to-digital converter has a resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a resolution of from 8 bits per sample to 12 bits per sample ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analog-to-digital converter disclosed by Leyde with the analog-to-digital converter taught by Jackson because both analog-to-digital converters perform the same function of forming digital data representing electrical signals, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Regarding claim 6, the Leyde/Llinas combination teaches the device of claim 3, but fails to teach that the analog-to-digital converter has a variable resolution of from 8 bits per sample to 12 bits per sample. However, Jackson teaches a system for a brain-computer interface using an analog-to-digital converter which has a variable resolution of from 8 bits per sample to 12 bits per .
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Leyde in view of Flaherty et al., (US 20050273890; hereinafter Flaherty).
Regarding claims 8-9, Leyde discloses (Figures 6-7) an implant device adapted to be implanted within a body of a person for interacting with brain tissue comprising: a plurality of electrodes ([0063]-[0064])  adapted to receive signals from electrophysiological neural signals of the brain tissue and to transmit signals to provide electrophysiological stimulation of the brain tissue, the electrodes coupled to at least one readout integrated circuit ([0072]); and at least one readout integrated circuit comprising a plurality of cells of circuitry (signal paths), each cell electrically coupled to at least one electrode, each cell of circuitry comprising: circuitry adapted to receive the signals from the plurality of electrodes and to process the signals to form digital data representing the neural signals; and circuitry adapted to transmit signals through the plurality of electrodes ([0046]: the sensing and stimulation may be performed by the same electrodes) so as to provide electrophysiological stimulation of the brain tissue ([0063]-[0064], [0069]-[0074], [0092]-[0094]).
Leyde fails to disclose that the plurality of electrodes are a plurality of optically conductive fibers comprising optical fibers adapted to receive optical signals from electrophysiological neural signals of brain tissue and to transmit optical signals to provide electrophysiological stimulation 
Regarding claim 10, the Leyde/Flaherty combination further teaches an optical multiplexer (the multiplexer 42 in Figure 7 of Leyde would be an optical multiplexer in the modified device), coupled to the circuitry adapted to receive and process the optical signals ([0072]-[0074]: the signals in Leyde would be optical signals in the modified device), adapted to select at least one of the optical signals from the plurality of fibers ([0084]: the signals in Leyde would be optical signals in the modified device); circuitry, coupled to the multiplexer, adapted to convert the optical signals to analog electrical signals; and an analog-to-digital converter, coupled to the circuitry adapted to convert the optical signals to analog electrical signals, adapted to form digital data representing the analog electrical signals ([0069]: the modified device would include signal processors to convert the optical signals to analog signals for transmission).
Regarding claim 11, the Leyde/Flaherty combination further teaches circuitry, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit the optical signals, adapted to select at least one of the plurality of fibers to receive the optical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals).
Claims 12-20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Leyde in view of Flaherty and Nicholson (US 20100098113).
Regarding claims 12 and 14-15, Leyde discloses (Figures 6-7) an implant device adapted to be implanted within a body of a person for interacting with brain tissue comprising: a plurality of fibers ([0063]-[0064]: electrodes), adapted to receive electrical signals from electrophysiological neural signals of the brain tissue and to transmit the signals to provide electrophysiological stimulation of the brain tissue, the fibers electrically and optically coupled to at least one readout integrated circuit ([0063]-[0064], [0069]-[0074], [0092]-[0094).
Leyde fails to disclose that the plurality of fibers are also adapted to receive optical signals from electrophysiological neural signals, the fibers also optically coupled to the at least one readout integrated circuit. Flaherty teaches an implant device adapted to be implanted within a body of a person for interacting with brain tissue in which the electrodes include a plurality of optically conductive fibers comprising optical fibers ([0031], [0048], [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrodes disclosed by Leyde with the optical fibers taught by Flaherty because both 
The Leyde/Flaherty combination fails to teach that each fiber is adapted to receive both electrical and optical signals, wherein the plurality of fibers comprise optical fibers coated with single walled carbon nanotubes. However, Nicholson teaches fibers which comprise optical fibers coated with single walled carbon nanotubes ([0004]-[0006], [0011]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Flaherty such that all the fibers (electrodes) are optical fibers coated with single walled carbon nanotubes, as taught by Nicholson, because the modification would reduce the bulk and complexity of the device. 
Regarding claim 13, Leyde further discloses (Figures 6-7) at least one readout integrated circuit ([0074]) comprising a plurality of cells of circuitry (signal path), each cell electrically and optically coupled to at least one fiber (each signal processing and transmission path is electrically coupled to a particular electrode; in the modified device, each cell is optically coupled to a respective fiber as well).
Regarding claim 16, the Leyde/Flaherty/Nicholson combination further teaches that each cell (signal path) of the at least one readout integrated circuit comprises: circuitry adapted to receive the electrical neural signals from the plurality of carbon nanotubes (in the modified device, the electrodes would comprise optical fibers coated with carbon nanotubes) and to process the 
Regarding claim 17, Leyde further discloses (Figures 6-7) a multiplexer (42), coupled to the circuitry adapted to receive and process the electrical neural signals ([0072]-[0074]), adapted to select at least one of the electrical neural signals from the plurality of carbon fibers ([0084]: the electrodes comprises carbon fibers in the modified device); and an analog-to-digital converter (34), coupled to the multiplexer (42), adapted to form digital data representing the electrical neural signals ([0069]).
Regarding claim 18, Leyde further discloses (Figures 6-7) an digital-to analog converter, coupled to a multiplexer (42), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit the electrical neural signals, adapted to select at least one of the plurality of carbon fibers to receive the analog electrical signal ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be a digital-to-analog converter coupled to a multiplexer to turn the digital data into an analog electrical signal for use; [0084]: the device is adapted to select at least one of the different signals).
Regarding claim 19, the Leyde/Flaherty/Nicholson combination further teaches an optical multiplexer, coupled to the circuitry adapted to receive and process the optical signals, adapted to select at least one of the optical signals from the plurality of fibers; circuitry, coupled to the multiplexer, adapted to convert the optical signals to analog electrical signals; and an analog-to-digital converter, coupled to the circuitry adapted to convert the optical signals to analog electrical signals, adapted to form digital data representing the analog electrical signals ([0074]: the device “may optionally comprise dedicated circuitry of a digital or analog or combined digital/analog nature, ASIC, DSP and/or a fast microprocessor,” therefore, there would need to be an optical multiplexer processing optical signals in the same way as the other multiplexer processes the other signals, and an analog-to-digital converter coupled to the multiplexer to turn form digital data representing the analog electrical signals for use; [0084]: the device is adapted to select at least one of the different signals).
Regarding claim 20, the Leyde/Flaherty/Nicholson combination further teaches circuitry, coupled to a multiplexer (46), adapted to form an analog electrical signal based on digital data representing a stimulation signal; and a multiplexer (42), coupled to the circuitry adapted to transmit the optical signals, adapted to select at least one of the plurality of carbon fibers to receive the optical signal ([0046], [0063]-[0064], [0069]-[0074], [0092]-[0094]; in the modified device, the signal is the optical signal from the plurality of carbon fibers).
Regarding claim 30, the Leyde/Flaherty/Nicholson combination further teaches that the device comprises at least one electrode array having at least ten electrodes (Leyde; [0043]) with metal contacts formed on both sides of the device (metal contacts on both sides are required for signal transmission).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 21, and further in view of Mori et al., (US 20140146211; hereinafter Mori).
Regarding claims 22-25, the Leyde/Llinas combination teaches the device of claim 21, but fails to teach that the carbon nanotube based electrodes are integrated with solid-state imager readout circuitry, the solid-state imager readout circuitry has pixel densities on a micron pitch scale, the carbon nanotube based electrodes and the solid- state imager readout circuitry are adapted to provide single neuron readout, and the solid-state imager readout circuitry comprises carbon nanotube based electrodes adapted to readout an electrical potential from individual neurons and light-emitting diodes for optical stimulation of individual neurons. However, Mori teaches solid-state imager readout circuitry, the solid-state imager readout circuitry has pixel densities on a micron pitch scale ([0004], [0142]-[0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Leyde/Llinas combination to include solid-state imager readout circuitry, the solid-state imager readout circuitry has pixel densities on a micron pitch scale, as taught by Mori, because the modification would provide low power consumption from the readout circuitry (Mori; [0049]). Furthermore, in the modified device, the carbon nanotube based electrodes would be integrated with the solid-state imager readout circuitry, the carbon nanotube based electrodes and the solid-state imager readout circuitry adapted to provide single neuron readout (since the electrodes in Leyde are configured for single neuron readout as well, [0036]), and the solid-state imager readout circuitry comprising carbon nanotube based electrodes adapted to readout an electrical potential from individual neurons and light-emitting diodes (photo diodes in Mori) for optical stimulation .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 21, and further in view of Wei et al., (US 20080007154; hereinafter Wei).
Regarding claim 27, the Leyde/Llinas combination teaches the device of claim 21, but fails to teach that the device comprises: a micro-channel glass array substrate; a plurality of carbon nanotube based electrodes attached to a first side of the micro- channel glass array substrate; a plurality of metal wires formed through channels in the micro-channel glass array substrate, each metal wire in electrical contact with one carbon nanotube based electrode; and a plurality of metal contacts formed on a second side of the micro-channel glass array substrate, each metal contact in electrical contact with one metal wire. However, Wei teaches (Figures 2-5) a carbon nanotube based array which comprises a micro-channel glass array substrate (101); a plurality of carbon nanotube based electrodes (104) attached to a first side of the micro- channel glass array substrate (101); a plurality of metal wires (103) formed through channels in the micro-channel glass array substrate (101), each metal wire in electrical contact with one carbon nanotube based electrode (104); and a plurality of metal contacts (102) formed on a second side of the micro-channel glass array substrate (101), each metal contact (102) in electrical contact with one metal wire (103), ([0023]-[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Leyde/Llinas combination to include a micro-channel glass array substrate; a plurality of carbon nanotube based electrodes attached to a first side of the micro- channel glass array substrate; a plurality of metal wires formed through channels in the micro-channel glass array substrate, each metal wire in electrical contact with one carbon 
Regarding claim 28, the Leyde/Llinas/Wei combination teaches the device of claim 27, but fails to teach that the micro-channel glass array substrate is about one millimeter in thickness. However, the thickness of the substrate is simply a result-effective variable which optimizes the size of the structure, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 21, and further in view of Aubourg et al., (US 20050032219; hereinafter Aubourg).
Regarding claim 31, the Leyde/Llinas combination teaches the device of claim 21, but fails to teach a virus vector carried on tips of the carbon nanotube based electrodes. However, Aubourg teaches a system to deliver a virus vector to neurons ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Leyde/Llinas combination to carry a virus vector for delivery to neurons, as taught by Aubourg, because the modification would allow the treatment of many neurological disorders, especially motor neuron disorders and disorders characterized by neurodegeneration within specific connected neuron populations (Aubourg; [0017]). Furthermore, in order for the virus vector to be delivered to the neurons in the modified device, it would need to be carried on the carbon nanotube based electrodes, including the tips. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Llinas, as applied to claim 21, and further in view of Borck, (US 20110150964).
Regarding claim 32, the Leyde/Llinas combination teaches the device of claim 21, but fails to teach a gel encapsulating tips of the carbon nanotube based electrodes, wherein the gel is adapted to be solid at about 250 C and a liquid at about 370 C. However, Borck teaches an implant comprising a Dextran gel coating ([0087]-[0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Leyde/Llinas combination to include a Dextran gel coating, as taught by Borck, because the modification would reduce device abrasion during implantation (Borck; [0087]).
The Leyde/Llinas/Borck combination fails to teach that the gel is adapted to be solid at about 250 C and a liquid at about 370 C. However, the temperature at which the gel is adapted to be solid and the temperature at which the gel is adapted to be liquid are simply result effective variables that optimize when the gel remains solid on the implant, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Response to Arguments
Applicant’s arguments filed 08/04/2021, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Llinas, Flaherty, and Nicholson. Llinas teaches a neural implant device using electrically conductive carbon nanotubes as electrodes. In combination with Leyde, the modified device teaches the invention as claimed in at least amended claims 1 and 21. Flaherty teaches a neural implant device using optical fibers. In combination with Leyde, the modified device teaches 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794